Case: 15-14035   Date Filed: 01/24/2018   Page: 1 of 3


                                                                      [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-14035
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 2:15-cv-00079-LGW-RSB



STATE OF GEORGIA,
Ex. Rel. Christopher M. Carr in his official capacity
as Attorney General of Georgia,
40 Capitol Square, S.W., Atlanta, GA 30334,
STATE OF WEST VIRGINIA,
Ex Rel. Patrick Morrisey in his official capacity
as Attorney General of West Virginia,
State Capitol Building 1, Room E-26, Charleston, WI V 25305,
STATE OF ALABAMA,
Ex Rel. Steven T. Marshall in his official capacity
as Attorney General of Alabama,
501 Washington Avenue, Montgomery, AL 36130
STATE OF FLORIDA,
Ex Rel. Pamela Jo Bondi in her official capacity
as Attorney General of Florida
PL-01, The Capitol Tallahassee, FL 32399,
STATE OF KANSAS,
Ex Rel. Derek Schmidt in his official capacity
as Attorney General of Kansas
120 S.W. 10th Ave., 2nd Floor, Topeka, KS 66612,
COMMONWEALTH OF KENTUCKY,
Ex Rel. Jack Conway in his official capacity
as Attorney General of Kentucky,
700 Capitol Avenue, Suite 118, Frankfort, KY 40601,
              Case: 15-14035    Date Filed: 01/24/2018   Page: 2 of 3


STATE OF SOUTH CAROLINA,
Ex Rel. Alan Wilson in his official capacity
as Attorney General of South Carolina,
1000 Assembly Street, Room 519, Columbia, SC 29201,
STATE OF UTAH,
Ex Rel. Sean D. Reyes in his official capacity
as Attorney General of Utah,
Utah State Capitol Complex, 350 North State Street,
Suite 230, Salt Lake City, UT 84114,
STATE OF WISCONSIN,
Ex Rel. Brad D. Schimel in his official capacity
as Attorney General of Wisconsin,
17 West Main Street, Madison, WI 53707,
STATE OF INDIANA,
Ex. Rel. Gregory F. Zoeller, in his official capacity
as Attorney General of Indiana,
302 West Washington Street,
Indiana Government Center - South, Fifth Floor, Indianapolis, IN 46204,

                                                            Plaintiffs - Appellants,

NORTH CAROLINA DEPARTMENT OF
ENVIRONMENTAL QUALITY,
215 West Jones Street, Raleigh, NC 27603,

                                                                          Plaintiff,

versus

E. SCOTT PRUITT,
in his official capacity as Administrator of the
United States Environmental Protection Agency,

DOUGLAS W. LAMONT,
in his official capacity as Senior Official Performing
the Duties of the Assistant Secretary of the Army (Civil Works),

                                                           Defendants - Appellees.



                                        2
                Case: 15-14035      Date Filed: 01/24/2018      Page: 3 of 3


                               ________________________

                     Appeal from the United States District Court
                        for the Southern District of Georgia
                           ________________________

                                    (January 24, 2018)

Before ED CARNES, Chief Judge, JILL PRYOR, Circuit Judge, and REEVES, *
District Judge.

PER CURIAM:

       This is an appeal from the district court’s denial of a preliminary injunction

to enjoin enforcement of the Waters of the United States Rule that was jointly

promulgated by the Environmental Protection Agency and the Army Corps of

Engineers, 80 Fed. Reg. 37054 (June 29, 2015), under the Clean Water Act. See

Georgia v. McCarthy, CV–215–79, 2015 WL 5092568 (S.D. Ga. Aug. 27, 2015);

see also Georgia ex rel. Olens v. McCarthy, 833 F.3d 1317 (11th Cir. 2016).

       We vacate and remand the district court’s order for further proceedings in

light of National Ass’n of Manufacturers v. Department of Defense, 583 U.S. __

(Jan. 22, 2018) (slip. op.).

       VACATED AND REMANDED.




       *
       Honorable Danny C. Reeves, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                              3